Title: To George Washington from Gouverneur Morris, 3 July 1790
From: Morris, Gouverneur
To: Washington, George


Duplicate 
Sir,London 3 July 1790    
This Letter will accompany Copies of what I had the Honor to write on the first and twenty ninth of May. I have heard nothing since from the Duke of Leeds. On the tenth of June the King prorogued the Parliament, which was dissolved on the eleventh. The Elections will be compleated in about ten Days, and then the Ministers will feel themselves more at Liberty to avow their Intentions than they are at present. They will have a great Majority tho perhaps weaker by half a dozen than in the last House, but the immense patronage which must result from a War will soon overbalance that Difference. I was told on the tenth that the Duke of Leeds is to remove from the Office of Secretary of foreign Affairs & is to be succeeded by Lord Hawksbury formerly

Charles Jenkinson. He is an able Man, strongly opposed to America & it is said from Inclination, but perhaps it is from the Desire to please his royal Master. Such an Appointment would look like a Bar to any friendly Communication with us, but I incline to think otherwise. He will a least be an efficient Minister, and whatever he agrees to will go smoothly thro the Cabinet, whereas the present Man is evidently afraid of committing himself by saying or doing any Thing positive. On the seventeenth of June I learnt a Conversation which had recently passed with Mr Grenville about the Posts, from the Complection of which I conclude that they are nearly determined to give them up. In the Course of that Conversation (in which the Minister was collecting Information from a Gentleman acquainted with the Country and its Trade) he said, that the Americans had made some Overtures for a commercial Treaty which might perhaps take Place and that he wished to be prepared in Case that Matter should be brought forward which appeared however to be uncertain. He mentioned at the same Time but meerly as Matter of common Report, that the Spaniards had agreed to give us the Navigation of the Mississippi—I am therefore confirmed in my Opinion that if they get engaged in a War they will be glad to form a friendly Connection with us. And as to the Contingency of War, I was informed on the twenty first of June that about three Weeks before that Period they had sent an Express over Land to India probably with Instructions to prepare for if not to commence Hostilities. This added to many other Circumstances leaves but little Room to doubt of their Intentions. Prussia has been arming and negotiating and seems as if desirous to gain Time till this Country can act.
The Fleet which lay at Spithead had sailed some Days since for Torbay, and is to be joined, it is said, by a Dutch Squadron who came forward in the Quality of Allies to great Britain. The Idea of calling upon an Ally to assist a British against a Spanish Fleet seems to be a little extraordinary. But it would not be extraordinary that a Dutch Squadron should go into the Baltic and assist the Swedes against Russia.
We are now so near the Moment when the Curtain is to be drawn up that I will not trouble you with my Conjectures about the Scenes which are to be displayed. France I am persuaded

will not remain an idle Spectator. I am with perfect Respect Sir your most obedient & humble Servant

Gouv. Morris

